DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of the following species: lambda 6 and SEQ ID NO: 1 in the reply filed on 10/23/2020 is acknowledged.
Claims 1-24 are pending and are examined.

Priority
This application is a CON of PCT/2017/028828, filed 04/21/2017, which claims the benefit of 62326671, filed 04/22/2016.   
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. (See e.g. [0091] See MPEP § 608.01.
The use of the term Tween, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 8, 15, and 21 are objected to because of the following informalities:  Please write out the full name of all abbreviations prior to use.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what more negative than the threshold value. The gradient value is the difference between the experiment and the threshold 
Claim Objections
Claims 8, 15, and 21 are objected to because of the following informalities:  Please write out all abbreviations before first use, such as was done for kappa in claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, 15-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mead (US2013/0210168 A1) in view of Solomon et al (US2002/0019335A1) and O’Nuallain et al. (US2009/0232733A1). 
With respect to claims 1, 10, 16, and 22-24, Mead, throughout the reference and especially at abstract and [0003], teaches a method of assessing amyloidogenic risk (diagnosing AL amyloidosis or diagnosing the presence of light chains, which cause amyloidogenic risk) of a subject.   Mead at abstract and [0003] teaches measuring free light chains in order to detect amyloidogenisis. Mead at [0078], [0082]-[0090], and [0117] teaches diluting the sample to form two or more different concentrations of the sample.   Mead at [0033] teaches a competitive assay, where the sample is mixed with labeled and unlabeled free light chains to form reaction mixtures, where they are the same free light chains (same monomer). Mead at [0033] determining from the second reaction mixtures a gradient value for the biological sample (comparing the peaks (where the difference is a gradient) and teaching that the concentration is inversely proportional to the concentration of FLC tested in a sample).  Mead at [0004] and [0025] teaches using the ratio to 
	Mead does not teach that the light chain binding agents are detectably labeled synthetic fibril precursor monomers and contacting each reaction mixture with synthetic amyloid fibrils to form the second mixture.
However, Solomon, throughout the reference and especially at [0041], [0171], and [0178]-[0179] teaches a diagnostic assay for testing for light chain precursors (polypeptide known to form fibrils) and teaches adding a synthetic fibril precursor  (Jto5) to each reaction mixtures to act as a substrate.  Solomon at id. teaches that these precursors form synthetic fibrils.
Moreover, O’Nuallain, throughout the reference and especially at [0017]-[0018], [0139], and Fig. 1, teaches a diagnostic method using a competition assay with bound LC fibrils and labeled (biotin) lc fibrillar precursers.  O’Nuallain at [0139] teaches diluting the sample.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used two synthetic fibrils, as taught by Solomon, and to have used a competition assay with labeled and unlabeled fibrils and diluted sample, as taught by O’Nuallain, in the method of Mead.
One of ordinary skill in the art would have been motivated to have used two synthetic fibrils, as taught by Solomon, and to have used a competition assay with labeled and unlabeled fibrils and diluted sample, as taught by O’Nuallain, in the method of Mead, because Mead teaches a competitive assay and Solomon and O’Nuallain further elaborate on the steps of a competitive assay. Moreover, these particular assay steps are routine for competitive assays. Moreover, one would use the synthetic fibrils in Mead’s assay, because FLC are effective to 
One of ordinary skill in the art would have a reasonable expectation of success, because Solomon and O’Nuallain teaches using these components in similar assays.
With respect to claims 2, 11, and 17, O’Nuallain, throughout the reference and especially at [0017]-[0018], [0139], and Fig. 1, teaches detecting by detectable labels a signal from the reaction mixture (Eu), determining from the detected signals a signal intensity of each of the detected signals (Fig. 1) and comparing the signal intensity of each of the detected signal to a control (see Fig. 1, which is a dilution of human serum and therefore is a dilution value associated with each intensity).  Mead at [0078], [0082]-[0090], and [0117] teaches diluting the sample to from two or more different concentrations of the sample, that can be used for control for comparison. Mead at [0033] comparing the peaks and teaching that the concentration is inversely proportional to the concentration of FLC tested in a sample; since the standard curve is based on a dilution value, it is based on a dilution value.  Solomon at [0175] and [0178] teaches positive controls (controls without the compound or DMSO) can be used for maximum signal intensity and can be compared to the experimental. 
With respect to claim 3, O’Nuallain, throughout the reference and especially at [0139] and [0152], teaches using control samples for the assay, which would naturally have the same steps performed for non-amyloidogenic samples. O’Nuallain at [0018] and Fig. 1 teaches diluting non-amyloidogenic sample to form a plurality of non-amyloidogenic sample dilutions, the dilutions comprising different concentrations of non-amyloidogenic immunoglobulin light chain proteins (healthy serum naturally contains non-amyloidogenic light chains and diluting will result in different concentrations. Mead at [0078], [0082]-[0090], and [0117] teaches 
With respect to claims 4, 12, and 18, O’Nuallain, throughout the reference and especially at [0139] and [0152], teaches using control samples for the assay, which would naturally have the same steps performed for non-amyloidogenic samples. O’Nuallain at [0018] and Fig. 1 teaches diluting non-amyloidogenic sample to form a plurality of non-amyloidogenic sample dilutions, the dilutions comprising different concentrations of non-amyloidogenic immunoglobulin light chain proteins (healthy serum naturally contains non-amyloidogenic light chains and diluting will result in different concentrations. O’Nuallain, throughout the reference and especially at [0017]-[0018], [0139], and Fig. 1, teaches detecting by detectable labels a 
With respect to claims 5, 13, and 19, as explained above, it is unclear what these claims mean, especially since they appear to contradict each other.  Mead at [0004] teaches that an increase in fibrils indicates disease as compared to normal.  Thus, one would be more at risk when the signal intensity value is above the threshold value and the change is larger (and thus gradient is more negative. Moreover, the value could be lower than a threshold value that is arbitrary set.
With respect to claim 6, O’Nuallain at [0018] teaches using a fluorescent Fluorescence (Eu). Mead at [0017] teaches using a fluorescent label.
With respect to claims 8, 15, and 21, O’Nuallain at [0111] teaches an assay using rVλ6Wil. The molecule was obtained from one of the instant inventors and will be assumed to satisfy the SEQ ID limitation.  The Patent and Trademark Office does not have the facilities and resources to prove the factual evidence needed in order to establish that there is a difference, in the first place between 95% identity to SEQ ID NO: 1 or 2 and those instantly disclosed.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).

.  
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mead (US2013/0210168 A1) in view of Solomon et al (US2002/0019335A1) and O’Nuallain et al. (US2009/0232733A1), as applied to claims 1, 10, or 16, and further in view of Solomon et al., Bence Jones Proteins and Light Chains of Immunoglobulins, J. Clin. Invest. 1982, 70, 453-460 (“Solomon (b)”).
With respect to claims 7, 14, and 20, Mead at [0025] and claims 1, 9, and 13 teaches detecting Kappa and Lambda light chains.
Mead, Solomon, and O’Nuallain do not explicitly teach the claimed proteins.
However, Solomon (b), throughout the reference and especially at abstract, teaches that amyloidosis is associated with having the lambda 6 type chain. Solomon at 454 teaches performing immunodiffusion experiments using lambda 6 type chain.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used lambda 6, as taught by Solomon (b) , in the method of Mead, as modified by Solomon  and O’Nuallain, in the method of Mead.
One of ordinary skill in the art would have been motivated to have used lambda 6, as taught by Solomon (b), in the method of Mead, as modified by Solomon and O’Nuallain, in the method of Mead, because Solomon (b) teaches that amyloidosis is associated with having the lambda 6 type chain.
One of ordinary skill in the art would have a reasonable expectation of success, because Solomon (b) teaches that amyloidosis is associated with having the lambda 6 type chain.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Nuallain et al., Localization of a Conformational Epitope Common to Non-Native and Fibrillar Immunoglobulin Light Chains, Biochemistry 2007, 46, 1240-1247 (similar to O’Nuallian patent); US20170281807A1 (similar patent with rvgamma6Wil).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641